

EXHIBIT 10.3


RESIGNATION
 
 
 
To the Board of Directors of
Accelerated Acquisitions XXI, Inc.,
a Delaware corporation
 
The undersigned, being an officer and director of the above-named corporation,
does hereby resign from President, Secretary, Treasurer, and director of the
corporation.
 
Said resignation is contingent and expressly conditioned upon (a) the sale of
23,350,000 shares of the Company’s common shares to Helios Energia Limited and
(b) the appointment of successor directors and officers of the corporation.
 
Said resignation shall be effective on the date of the Closing of the
transaction contemplated by the Subscription Agreements between the Company and
Helios Energia Limited.
 
Dated as of November 16, 2012

/S/ Timothy Neher
Timothy Neher

 
 
 